UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q SQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 001-16767 Westfield Financial, Inc. (Exact name of registrant as specified in its charter) Massachusetts 73-1627673 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 141 Elm Street, Westfield, Massachusetts 01086 (Address of principal executive offices) (Zip Code) (413) 568-1911 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes SNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes SNo £. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer £ Accelerated filer S Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No S At May 1, 2012 the registrant had 26,602,101 shares of common stock, $.01 par value, issued and outstanding. TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS i PART I – FINANCIAL INFORMATION Item 1. Financial Statements of Westfield Financial, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) – March 31, 2012 and December 31, 2011 1 Consolidated Statements of Income (Unaudited) – Three Months Ended March 31, 2012 and 2011 2 Consolidated Statements of Comprehensive Income (Unaudited) – Three Months Ended March 31, 2012 and 2011 3 Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) – Three Months Ended March 31, 2012 and 2011 4 Consolidated Statements of Cash Flows (Unaudited) – Three Months Ended March 31, 2012 and 2011 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 35 PART II – OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 36 FORWARD–LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains “forward-looking statements.”These forward-looking statements are made in good faith pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.The words “may,” “could,” “should,” “would,” “believe,” “anticipate,” “estimate,” “expect,” “intend,” “plan” and similar expressions are intended to identify forward-looking statements.These forward-looking statements may be subject to significant known and unknown risks, uncertainties and other factors, including, but not limited to, changes in the real estate market or local economy, changes in interest rates, changes in laws and regulations to which we are subject, and competition in our primary market area. Although we believe that the expectations reflected in such forward-looking statements are reasonable, actual results may differ materially from the results discussed in these forward-looking statements.You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.Westfield Financial undertakes no obligation to republish revised forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. i PART I – FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS. WESTFIELD FINANCIAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS - UNAUDITED (Dollars in thousands) March 31, December 31, ASSETS Cash and due from banks $ $ Federal funds sold Interest-bearing deposits and other short-term investments Cash and cash equivalents SECURITIES AVAILABLE FOR SALE – AT FAIR VALUE FEDERAL HOME LOAN BANK OF BOSTON AND OTHER RESTRICTED STOCK - AT COST LOANS - Net of allowance for loan losses of $7,803 at March 31, 2012 and $7,764 at December 31, 2011 PREMISES AND EQUIPMENT, NET ACCRUED INTEREST RECEIVABLE BANK-OWNED LIFE INSURANCE DEFERRED TAX ASSET, NET OTHER REAL ESTATE OWNED OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES: DEPOSITS : Noninterest-bearing $ $ Interest-bearing Total deposits SHORT-TERM BORROWINGS LONG-TERM DEBT SECURITIES PENDING SETTLEMENT - OTHER LIABILITIES TOTAL LIABILITIES SHAREHOLDERS' EQUITY: Preferred stock - $.01 par value, 5,000,000 shares authorized, none outstanding at March 31, 2012 and December 31, 2011 - - Common stock - $.01 par value, 75,000,000 shares authorized, 26,602,101 shares issued and outstanding at March 31, 2012; 26,918,250 shares issued and outstanding at December 31, 2011 Additional paid-in capital Unearned compensation - ESOP ) ) Unearned compensation - Equity Incentive Plan ) ) Retained earnings Accumulated other comprehensive income Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes to unaudited consolidated financial statements. 1 WESTFIELD FINANCIAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME – UNAUDITED (Dollars in thousands, except per share data) Three Months Ended March 31, INTEREST AND DIVIDEND INCOME: Debt securities, taxable $ $ Residential and commercial real estate loans Commercial and industrial loans Debt securities, tax-exempt Consumer loans 40 49 Equity securities 45 47 Other investments - at cost 22 14 Total interest and dividend income INTEREST EXPENSE: Deposits Long-term debt Short-term borrowings 30 59 Total interest expense Net interest and dividend income PROVISION FOR LOAN LOSSES Net interest and dividend income after provision for loan losses NONINTEREST INCOME (LOSS): Total other-than-temporary impairment losses on debt securities - ) Portion of other-than-temporary impairment losses recognized in accumulated other comprehensive loss on debt securities - Net other-than-temporary impairment losses recognized in income - ) Service charges and fees Income from bank-owned life insurance Gain on sales of securities, net 31 Total noninterest income NONINTEREST EXPENSE: Salaries and employees benefits Occupancy Computer operations Professional fees OREO expense 17 8 FDIC insurance assessment Other Total noninterest expense INCOME BEFORE INCOME TAXES INCOME TAX PROVISION NET INCOME $ $ EARNINGS PER COMMON SHARE: Basic earnings per share $ $ Weighted average shares outstanding Diluted earnings per share $ $ Weighted average diluted shares outstanding See accompanying notes to unaudited consolidated financial statements. 2 WESTFIELD FINANCIAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME – UNAUDITED Three Months Ended March 31, (In thousands) Net income $ $ Other comprehensive income (loss): Unrealized gains (losses) on securities: Unrealized holding losses on available for sale securities $ ) $ ) Reclassification adjustment for gains realized in income ) ) Other-than-temporary impairment losses on available-for-sale securities - 32 Net unrealized losses ) ) Tax effect Net-of-tax amount ) ) Defined benefit plans: Reclassification adjustments for items reflected in earnings: Actuarial loss 39 29 Transition asset (2
